Case 7:17-cv-03406-KMK-LMS Document 137
                                    134 Filed 09/03/19
                                              08/19/19 Page 1 of 2




                       The requested redactions are approved.

                       9/3/2019
       Case 7:17-cv-03406-KMK-LMS Document 137
                                           134 Filed 09/03/19
                                                     08/19/19 Page 2 of 2
Hon. Judge Smith                                                                                             Page 2
August 19, 2019

To:      Attorneys for Plaintiff (via e-mail with enclosures)




      28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                 http://www.ag.ny.gov
